PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/980,395
Filing Date: 13 Sep 2020
Appellant(s): Shribman et al.



__________________
Yehuda Binder (73,612)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

          Claim Rejections - 35 USC § 103	


Claims  1-5, 10-11, 18, 48-54, 69-72, 80-81, 84-86,  94-95, 97-104, and 113 116 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar US 2018/0042067 and further in view of obvious modification of by one of ordinary skill in the art.
Regarding claim 1, Nirantar teaches a method for fetching a content over the Internet by a client device(mobile device with browser) using a first device(local proxy integrated or separate from mobile device, ¶86) , the content is stored in a web server and is identified by a Uniform Resource Locator (URL), the method comprising(web browsers use URL address to make requests): 
[" The applications 210 and 220 can generally include any user application, widgets, software, HTTP-based application, web browsers, video or other multimedia streaming or downloading application, video games, social network applications, email clients, RSS management applications, application stores, document management applications, productivity enhancement applications, and the like. The applications can be provided with the device OS, by the device manufacturer, by the network service provider, downloaded by the user, or provided by others. ", ¶125]
[" For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

receiving, by the first device from the client device, a URL request; fetching N times, wherein N>1 or N=1, by the first device(local proxy which can be local or external to client device/webbrowser ¶s 57,87, if the request can not be met by local cache it will be sent  proxy will forward  through other server side proxies, or directly to content source, ¶154) from the web server(application server 110), a first response, until the first response is determined to be a proper response,
["In one embodiment, the background request can be a repeatable background request, where the application itself has logic to recover from an unsuccessful transaction. This recovery logic can be exploited by the keepalive optimizer to cause background requests to fail on purpose, and force the application to use the retry logic on the application layer to eventually execute the background request after a time delay. An example implementation of delaying background traffic for an application (e.g., FACEBOOK) by the keepalive optimizer will now be described. It should be noted that the keepalive optimizer can be the application itself (in this example the FACEBOOK) or a local proxy (e.g., local proxy 175). ", ¶57]
[" For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]
["If a valid cache response is not available, or if cache responses are unavailable for the intercepted data request, the local proxy 275, for example, can send the data request to a remote proxy (e.g., server proxy 125 of FIG. 4) which forwards the data request to a content source (e.g., application server/content provider 110 of FIG. 1B), and a response from the content source can be provided through the remote proxy, as will be further described in the description associated with the example host server 500 of FIG. 4. The cache policy manager 245 can manage or process requests that use a variety of protocols, including but not limited to HTTP, HTTPS, IMAP, POP, SMTP, XMPP, and/or ActiveSync. The caching policy manager 245 can locally store responses for data requests in the local database 285 as cache entries, for subsequent use in satisfying same or similar data requests. ", ¶154]


 wherein each one of the N times fetchings consists of, or comprises: sending, by the first device to the web server, a first message that comprises the URL request(client send request to local proxy which  relays request to network, ¶57)
["In one embodiment, the background request can be a repeatable background request, where the application itself has logic to recover from an unsuccessful transaction. This recovery logic can be exploited by the keepalive optimizer to cause background requests to fail on purpose, and force the application to use the retry logic on the application layer to eventually execute the background request after a time delay. An example implementation of delaying background traffic for an application (e.g., FACEBOOK) by the keepalive optimizer will now be described. It should be noted that the keepalive optimizer can be the application itself (in this example the FACEBOOK) or a local proxy (e.g., local proxy 175). ", ¶57]

( if the request is unsuccessful the proxy controls the retry logic requests from the application, if a proper response is successfully returned it returned to a user, ¶57)
["In one embodiment, the background request can be a repeatable background request, where the application itself has logic to recover from an unsuccessful transaction. This recovery logic can be exploited by the keepalive optimizer to cause background requests to fail on purpose, and force the application to use the retry logic on the application layer to eventually execute the background request after a time delay. An example implementation of delaying background traffic for an application (e.g., FACEBOOK) by the keepalive optimizer will now be described. It should be noted that the keepalive optimizer can be the application itself (in this example the FACEBOOK) or a local proxy (e.g., local proxy 175). ", ¶57]

 responsive to determining that the first response is a proper response, sending, by the first device to the client device, the content(though not explicit it is understood by one of ordinary skill that if a proper response is successfully returned it returned to a user, ¶57)
and responsive to determining that the first response is not a proper response, sending, by the first device to the client device, an error message.
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]

Nirantar teaches utilization of a retry mechanism at the local proxy but does not teach utilization of the retry mechanism at the remote proxy and thus does not teach receiving, by the first device from the client device over the Internet, a URL request; fetching N times, wherein N>1 , by the first device from the web server over the Internet, a first response, until the first response is determined to be a proper response,  sending, by the first device to the client device over the Internet, the content. Nirantar teaches the offloading of polling to a remote proxy.
["Such recurrences can be used by traffic shaping engine 255 to offload polling of content from a content source (e.g., from an application server/content provider 110 of FIG. 1A) that would result from the application requests that would be performed at the mobile device or wireless device 250 to be performed instead by a proxy server (e.g., proxy server 125 of FIG. 1C) remote from the device 250. Traffic shaping engine 255 can decide to offload the polling when the recurrences match a rule. For example, there are multiple occurrences or requests for the same resource that have exactly the same content, or returned value, or based on detection of repeatable time periods between requests and responses such as a resource that is requested at specific times during the day. The offloading of the polling can decrease the amount of bandwidth consumption needed by the mobile device 250 to establish a wireless (cellular or other wireless broadband) connection with the content source for repetitive content polls. ", ¶160]

It would have been obvious to one of ordinary skill to apply the teaching offloading polling to a remote proxy to that of the retry mechanism leading to performing the retry mechanism at the remote proxy instead of the local proxy. The rationale for such a modification would be to reduce bandwidth consumption(see again ¶160)  as understood by one of ordinary skill performing retries at the remote proxy instead of retries at the local proxy which would reduce bandwidth use of the cellular/broadband connection of the client device. Such a combination teaches receiving, by the first device from the client device over the Internet, a URL request;(see ¶74 fig, 1b which describes the client device accessing the host server(i.e. remote proxy as modified for performing  retries for the client device) over a network 103 the network 103 is  cellular or broadband providing internet access ) 
fetching N times, wherein N>1 , by the first device from the web server over the Internet, a first response, until the first response is determined to be a proper response(see ¶74 fig, 1b which describes the client device accessing the host server(i.e. remote proxy as modified for performing  retries for the client device) over a network 103 the network 103 is  cellular or broadband providing internet access ) 
 [" Network side contextual data can be received from and/or queried from network service providers (e.g., cell provider 112 and/or Internet service providers) of the network 106 and/or network 108 (e.g., by the host server and/or devices 150).", ¶74]

(content i.e. results sent from the remote proxy to the content source are provided through the remote proxy to the client device, ¶154); 
[“If a valid cache response is not available, or if cache responses are unavailable for the intercepted data request, the local proxy 275, for example, can send the data request to a remote proxy (e.g., server proxy 125 of FIG. 4) which forwards the data request to a content source (e.g., application server/content provider 110 of FIG. 1B), and a response from the content source can be provided through the remote proxy, as will be further described in the description associated with the example host server 500 of FIG. 4.”, ¶154]

Regarding claim 2, Nirantar teaches wherein N is equal to, or more than, 3, 4, 5, 7, 10, 15, 20, 25, 30, 40, 50, or 100(multiple times would be understood to mean any number of time from 1 or more depending one efficiency).
["One application may time out and close the socket when a response to a given type of background request is not received within a given time (e.g., 15 seconds), while another may retry the same background request multiple times before finally timing out (e.g., retry the background request every 30 seconds, 45 seconds and 1 minute and then time out when no response is received after the fourth attempt). ", ¶202]

Regarding claim 3, Nirantar teaches wherein N is less than 4, 5, 7, 10, 15, 20, 25, 30, 40, 50, 100, 150, or 200(multiple times would be understood to mean any number of time from 1 or more depending one efficiency).
["One application may time out and close the socket when a response to a given type of background request is not received within a given time (e.g., 15 seconds), while another may retry the same background request multiple times before finally timing out (e.g., retry the background request every 30 seconds, 45 seconds and 1 minute and then time out when no response is received after the fourth attempt). ", ¶202]

Regarding claim 4, Nirantar teaches, wherein the communication over the Internet between the client device and the first device, or between the first device and the web server, is based on, uses, or is compatible with, Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secure (HTTPS) protocol or connection, wherein the client device serves as a HTTP or HTTPS client, wherein the first device serves as an HTTP or HTTPS client, or wherein the first 
["Embodiments of the present disclosure are based on Transport Control Protocol (TCP) streaming optimization. Application level protocols such as HTTP (with or without SSL encapsulation) are well understood and nonproprietary. However, an increasing amount of mobile traffic is moving from the HTTP space to vendor-specific proprietary protocols. For example, GOOGLE, WHATSAPP, SKYPE, YAHOO MAIL 2.0 and the like use proprietary protocols. The embodiments of the present disclosure utilize an architecture that is able to optimize traffic over both proprietary and nonproprietary protocols. ", ¶29]

Regarding claim 5, Nirantar teaches wherein the content comprises, or consists of, a web-page or a web-site that includes, consists of, or comprises, a part or whole of files, text, numbers, audio, voice, multimedia, video, images, music, or computer program.
["The applications 210 and 220 can generally include any user application, widgets, software, HTTP-based application, web browsers, video or other multimedia streaming or downloading application, video games, social network applications, email clients, RSS management applications, application stores, document management applications, productivity enhancement applications, and the like. The applications can be provided with the device OS, by the device manufacturer, by the network service provider, downloaded by the user, or provided by others. ", ¶125]

Regarding claim 10, Nirantar teaches wherein the checking of the response comprises using a timeout mechanism.
["In one embodiment, the keepalive detector 305 detects or identifies keepalives. The keepalive detector 305 can detect keepalives based on one or more parameters, such as but not limited to: periodicity, size thresholds, similar/repeating content, and/or based on knowledge of the actual application level protocol. In one embodiment, the keepalive detector 305 can analyze timeout detection and recovery messages or socket level network communication log (netlog) data to identify keepalives from data streams. ", ¶190]

Regarding claim 11, Nirantar teaches wherein the response is determined as not being a proper response in response to not receiving a proper response after elapsed defined time period after an initiation of the fetching.
["In one embodiment, the keepalive detector 305 detects or identifies keepalives. The keepalive detector 305 can detect keepalives based on one or more parameters, such as but not limited to: periodicity, size thresholds, similar/repeating content, and/or based on knowledge of the actual application level protocol. In one embodiment, the keepalive detector 305 can analyze timeout detection and recovery messages or socket level network communication log (netlog) data to identify keepalives from data streams. ", ¶190]

Regarding claim 18, Nirantar teaches wherein more than 2 fetchings are performed, and wherein the same first message is sent by the first device to the web server in all of the fetchings.
["One application may time out and close the socket when a response to a given type of background request is not received within a given time (e.g., 15 seconds), while another may retry the same background request multiple times before finally timing out (e.g., retry the background request every 30 seconds, 45 seconds and 1 minute and then time out when no response is received after the fourth attempt). ", ¶202]

Regarding claim 48, Nirantar teaches wherein the first device or the client device comprises, is part of, or consists of, a client device(local proxy may be external an connected via local network, ¶86).
[" In addition, the client-side proxy 175 and local cache 185 can be partially or wholly external to the device 150 and in communication via one or more of the networks 106 and 108. For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

Regarding claim 49, Nirantar teaches wherein the first device is housed in a single enclosure that is a hand-held enclosure or a portable enclosure(local proxy is part of mobile device, ¶86).
[" In addition, the client-side proxy 175 and local cache 185 can be partially or wholly external to the device 150 and in communication via one or more of the networks 106 and 108. For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

Regarding claim 50, Nirantar teaches wherein he first device consists of, comprises, is part of, or is integrated with, a notebook computer, a laptop computer, a media player, a Digital  local proxy is part of mobile device, ¶86).
[" In addition, the client-side proxy 175 and local cache 185 can be partially or wholly external to the device 150 and in communication via one or more of the networks 106 and 108. For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

Regarding claim 51 Nirantar teaches wherein the first device consists of, comprises, is part of, or is integrated with, a smartphone that comprises, or is based on, an Apple iPhone 6 or a Samsung Galaxy S6(local proxy is part of mobile device, ¶86).
[" In addition, the client-side proxy 175 and local cache 185 can be partially or wholly external to the device 150 and in communication via one or more of the networks 106 and 108. For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

Regarding claim 52 Nirantar teaches further comprising storing, operating, or using an operating system, by the first device.
["Client Side Proxy 175: a component installed in a smartphone, mobile device or wireless device 150 that interfaces with device's operating system, as well as with data services and applications installed in the device.", ¶97]

Regarding claim 53, Nirantar teaches wherein the operating system is a mobile operating system.
["Client Side Proxy 175: a component installed in a smartphone, mobile device or wireless device 150 that interfaces with device's operating system, as well as with data services and applications installed in the device.", ¶97]

Regarding claim 54, Nirantar teaches wherein the mobile operating system is based on, or comprises, Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 
["The machine may be a server computer, a client computer, a personal computer (PC), a tablet PC, a laptop computer, a set-top box (STB), a personal digital assistant (PDA), a cellular telephone, an iPhone, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. ", ¶258]

Regarding claim 69, Nirantar further teaches, wherein the first device or the client device, consists of, comprises, is integrated with, or is part of, a wearable device that is wearable on a person(a head mounted device, a head mounted display, ¶71).
Regarding claim 70, Nirantar further teaches wherein the wearable device is wearable on an organ of the person head(a head mounted device, a head mounted display, ¶71).
Regarding claim 71, Nirantar further teaches, wherein the organ is an eye, ear, face, cheek, nose, mouth, lip, forehead, or chin(a head mounted device, a head mounted display, ¶71).
Regarding claim 72, Nirantar further teaches wherein the wearable device is constructed to have a form substantially similar to, is constructed to have a shape allowing mounting or wearing identical or similar to, or is constructed to have a form to at least in part substitute for, headwear, eyewear, or earpiece(a head mounted device, a head mounted display, ¶71).
Regarding claim 80. Nirantar teaches further comprising storing, operating, or using, by the first device or by the client device, a client operating system(¶97).
Regarding claim 81. Nirantar teaches wherein the client operating system consists of, comprises, or is based on, one out of Microsoft Windows 7, Microsoft Windows XP, Microsoft Windows 8, Microsoft Windows 8.1, Linux, and Google Chrome OS(¶253.)
(local proxy maybe implemented as a separate device(i.e. server)  or integrated whole or partly in a host server, ¶86).
["In addition, the client-side proxy 175 and local cache 185 can be partially or wholly external to the device 150 and in communication via one or more of the networks 106 and 108. For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

Regarding claim 85, Nirantar teaches wherein the server device consists of, includes, is part of, or is integrated with, a proxy server(local proxy maybe implemented as a separate device(i.e. server)  or integrated whole or partly in a host server, ¶86).
["In addition, the client-side proxy 175 and local cache 185 can be partially or wholly external to the device 150 and in communication via one or more of the networks 106 and 108. For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

Regarding claim 86, Nirantar teaches wherein the proxy server consists of, includes, is part of, or is integrated with, an HTTP proxy server, a web-proxy server, a caching proxy, an open- source caching proxy server, a cloud-based proxy server, an open proxy server, a forwarding proxy server, a reverse proxy server, a transparent proxy server, a non-transparent proxy server, an anonymous proxy server, a translation proxy server, a SOCKS proxy server, a web proxy server, a suffix proxy server, an I2P anonymous proxy server, a DH§ proxy server, or any combination thereof.
["The distributed system can include proxy server and cache components on the server side 100 and on the device/client side, for example, as shown by the server cache 135 on the server 100 side and the local cache 185 on the client 150 side. In one embodiment, the traffic management for reducing signaling in the network and reducing or alleviating network congestion can be implemented on the mobile device 150 without any support from the server-side proxy or other network-side components. ", ¶77]


["While the machine-readable medium or machine-readable storage medium is shown in an exemplary embodiment to be a single medium, the term "machine-readable medium" and "machine-readable storage medium" should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. The term "machine-readable medium" and "machine-readable storage medium" shall also be taken to include any medium that is capable of storing, encoding or carrying a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the presently disclosed technique and innovation. ", ¶259]

["FIG. 12 shows a diagrammatic representation of a machine in the example form of a computer system within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed. ", ¶246]

Regarding claim 95, Nirantar teaches a non-transitory computer readable medium containing computer instructions that, when executed by a computer processor, cause the processor to perform all of the steps of claim 1.
["While the machine-readable medium or machine-readable storage medium is shown in an exemplary embodiment to be a single medium, the term "machine-readable medium" and "machine-readable storage medium" should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. The term "machine-readable medium" and "machine-readable storage medium" shall also be taken to include any medium that is capable of storing, encoding or carrying a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the presently disclosed technique and innovation. ", ¶259]

	
Regarding claim 97, Nirantar teaches for use with a web browser, further comprising: identifying, by the client device, the URL request by the web browser; sending, by the client device to the first device, the URL request; and receiving, by the client device, the content or the error message from the first device.
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]

Regarding claim 98, Nirantar teaches comprising using, by the web server in the client device, the content in response to receiving of the content from the first device(content received by mobile device is inherently used based on the application I,e, web browser would display web pages, video application would  render media content, ¶125).
Regarding claim 99, Nirantar teaches displaying, by the web server in the client device, the content to a user(content received by mobile device is inherently used based on the application I,e, web browser would display web pages, video application would  render media content, ¶125).
Regarding claim 100, Nirantar teaches further comprising, by the client device, notifying to a user of the client device, or displaying a notification to the user, in response to receiving of the error message from the first device(after a number of retries hits a limit the error will be returned to the user via the browser,¶243).
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]

Regarding claim 101, Nirantar teaches further comprising storing, operating, or using, by the client device or the first device, the web browser.
["The applications 210 and 220 can generally include any user application, widgets, software, HTTP-based application, web browsers, video or other multimedia streaming or downloading application, video games, social network applications, email clients, RSS management applications, application stores, document management applications, productivity enhancement applications, and the like. The applications can be provided with the device OS, by the device manufacturer, by the network service provider, downloaded by the user, or provided by others. ", ¶125]


["In operation, the computer system 1200 can be controlled by operating system software that includes a file management system, such as a disk operating system. One example of operating system software with associated file management system software is the family of operating systems known as Windows.RTM. from Microsoft Corporation of Redmond, Wash., and their associated file management systems. Another example of operating system software with its associated file management system software is the Linux operating system and its associated file management system. The file management system is typically stored in the non-volatile memory and/or drive unit and causes the processor to execute the various acts required by the operating system to input and output data and to store data in the memory, including storing files on the non-volatile memory and/or drive unit. ", ¶253]

Regarding claim 103, Nirantar teaches wherein the web browser is a mobile web browser(¶71 teaches client devices as mobile devices, PDS cellphones etc… and ¶125 teaches such devices include application such as web browsers a mobile device with a web browser would constitute a mobile web browser).
["For example, the client/mobile devices 150 can include mobile, handheld or portable devices, wireless devices, or non-portable devices and can be any of, but not limited to, a server desktop, a desktop computer, a computer cluster, or portable devices, including a notebook, a laptop computer, a handheld computer, a palmtop computer, a mobile phone, a cell phone, a smart phone, a PDA, a Blackberry device, a Palm device", ¶71]
["The applications 210 and 220 can generally include any user application, widgets, software, HTTP-based application, web browsers, video or other multimedia streaming or downloading application, video games, social network applications, email clients, RSS management applications, application stores, document management applications, productivity enhancement applications, and the like. The applications can be provided with the device OS, by the device manufacturer, by the network service provider, downloaded by the user, or provided by others. ", ¶125]

Regarding claim 104, Nirantar teaches wherein the mobile web browser consists of, comprises of, or is based on, Safari, Opera MiniTM, or Android web browser.
[" For example, the client/mobile devices 150 can include mobile, handheld or portable devices, wireless devices, or non-portable devices and can be any of, but not limited to, a server desktop, a desktop computer, a computer cluster, or portable devices, including a notebook, a laptop computer, a handheld computer, a palmtop computer, a mobile phone, a cell phone, a smart phone, a PDA, a Blackberry device, a Palm device, any tablet, a phablet (a class of smart phones with larger screen sizes between a typical smart phone and a tablet), a handheld tablet (e.g., an iPad, the Galaxy series, the Nexus, the Kindles, Kindle Fires, any Android-based tablets, Windows-based tablets, or any other tablet), any portable readers/reading devices, a hand held console, a hand held gaming device or console, a head mounted device, a head mounted display, a thin client or any SuperPhone such as the iPhone, and/or any other portable, mobile, hand held devices, or fixed wireless interface such as a M2M device, etc.", ¶71]

Regarding claim 112, Nirantar teaches identifying, by the client device, the URL request by the web browser; sending, by the client device to the first device, the URL request; 
" One embodiment of the local proxy 275 further includes a request/transaction manager 235, which can detect, identify, intercept, process and manage data requests initiated on the device 250, for example, by applications 210 and/or 220, and/or directly/indirectly by a user request.  ¶15]

and receiving, by the client device, the content or the error message from the first device (if retries / request are success ful the content is returned browser, otherwise after a number of retries hits a limit the error will be returned to the user via the browser,¶243).
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]

Regarding claim 113, Nirantar teaches with a web browser, further comprising: identifying, by the client device, the URL request by the web browser(web browsers use URL address to make requests brower must read and identify the URL to form a  GET request): 
[" The applications 210 and 220 can generally include any user application, widgets, software, HTTP-based application, web browsers, video or other multimedia streaming or downloading application, video games, social network applications, email clients, RSS management applications, application stores, document management applications, productivity enhancement applications, and the like. The applications can be provided with the device OS, by the device manufacturer, by the network service provider, downloaded by the user, or provided by others. ", ¶125]
[" For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]


 fetching M times, wherein M>1 or M=1, by the client device, a second response, until the second response is determined not to be the error message(local proxy integrated with client device/webbrowser ¶s 57,87, if the request can not be met by local cache,  proxy will forward  through other server side proxies, or directly to content source, ¶154)
["In one embodiment, the background request can be a repeatable background request, where the application itself has logic to recover from an unsuccessful transaction. This recovery logic can be exploited by the keepalive optimizer to cause background requests to fail on purpose, and force the application to use the retry logic on the application layer to eventually execute the background request after a time delay. An example implementation of delaying background traffic for an application (e.g., FACEBOOK) by the keepalive optimizer will now be described. It should be noted that the keepalive optimizer can be the application itself (in this example the FACEBOOK) or a local proxy (e.g., local proxy 175). ", ¶57]
[" For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]
["If a valid cache response is not available, or if cache responses are unavailable for the intercepted data request, the local proxy 275, for example, can send the data request to a remote proxy (e.g., server proxy 125 of FIG. 4) which forwards the data request to a content source (e.g., application server/content provider 110 of FIG. 1B), and a response from the content source can be provided through the remote proxy, as will be further described in the description associated with the example host server 500 of FIG. 4. The cache policy manager 245 can manage or process requests that use a variety of protocols, including but not limited to HTTP, HTTPS, IMAP, POP, SMTP, XMPP, and/or ActiveSync. The caching policy manager 245 can locally store responses for data requests in the local database 285 as cache entries, for subsequent use in satisfying same or similar data requests. ", ¶154]

wherein each one of the M times fetchings comprises: sending, by the client device to the first device, the URL request(client send request to local proxy which  relays request to network, ¶57)
["In one embodiment, the background request can be a repeatable background request, where the application itself has logic to recover from an unsuccessful transaction. This recovery logic can be exploited by the keepalive optimizer to cause background requests to fail on purpose, and force the application to use the retry logic on the application layer to eventually execute the background request after a time delay. An example implementation of delaying background traffic for an application (e.g., FACEBOOK) by the keepalive optimizer will now be described. It should be noted that the keepalive optimizer can be the application itself (in this example the FACEBOOK) or a local proxy (e.g., local proxy 175). ", ¶57]

receiving, by the client device from the first device, a second response; 
and checking and determining whether the second response is a proper response that comprises the content or whether the second response is the error message( normal operation of standard web browser is that responsive to if the request being successful and returning content it is rendered by browser otherwise an error code is displayed, ¶57)
["In one embodiment, the background request can be a repeatable background request, where the application itself has logic to recover from an unsuccessful transaction. This recovery logic can be exploited by the keepalive optimizer to cause background requests to fail on purpose, and force the application to use the retry logic on the application layer to eventually execute the background request after a time delay. An example implementation of delaying background traffic for an application (e.g., FACEBOOK) by the keepalive optimizer will now be described. It should be noted that the keepalive optimizer can be the application itself (in this example the FACEBOOK) or a local proxy (e.g., local proxy 175). ", ¶57]

and responsive to determining that the second response is a proper response, using, by the web browser, the content(though not explicit it is understood by one of ordinary skill that if a proper response is successfully returned it returned to a user, ¶57)
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]

Regarding claim 114, Nirantar teaches wherein M is equal to, or more than, 1, 2, 3, 4, 5, 7, 10, 15, 20, 25, 30, 40, 50, or 100(if the content is received on the first request M =1 and this equal to 1)
Regarding claim 115, Nirantar teaches wherein M is less than 2, 3, 4, 5, 7, 10, 15, 20, 25, 30, 40, 50, 100, 150, or 200(if the content is received on the first request M =1 and this less than 2).

["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]


Claims 6-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar as applied to claim 1 above, and further in view of Backholm US 2017/0374566.
Regarding claim 6, Nirantar does not specifically teach wherein the checking of the response comprises identifying and checking a HTTP status code that is received by the first device in response to the sending of the URL request. Backholm teaches a similar system for used of proxy to manage client request for content analogous to Nirantar. Backholm teaches wherein the checking of the response comprises identifying and checking a HTTP status code that is received by the first device in response to the sending of the URL request.
["In addition, the response characteristics information can include an associated status code of the response which can be identified by the response analyzer 246d. In some instances, HTTP responses with uncacheable status codes are typically not cached. The response analyzer 246d can extract the status code from the response and determine whether it matches a status code which is cacheable or uncacheable. Some cacheable status codes include by way of example: 200--OK, 301--Redirect, 302--Found, 303--See other, 304--Not Modified, 307Temporary Redirect, or 500--Internal server error. Some uncacheable status codes can include, for example, 403--Forbidden or 404--Not found. ", ¶81]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with checking of http status codes. The reason for this modification would be to receive and pass along HTTP response code that notify the requesting client of the nature of the failure to fetch content.

["In addition, the response characteristics information can include an associated status code of the response which can be identified by the response analyzer 246d. In some instances, HTTP responses with uncacheable status codes are typically not cached. The response analyzer 246d can extract the status code from the response and determine whether it matches a status code which is cacheable or uncacheable. Some cacheable status codes include by way of example: 200--OK, 301--Redirect, 302--Found, 303--See other, 304--Not Modified, 307Temporary Redirect, or 500--Internal server error. Some uncacheable status codes can include, for example, 403--Forbidden or 404--Not found. ", ¶81]

Regarding claim 8, Backholm teaches wherein the response is determined as not being a proper response responsive to a status code of 4xx or 5xx.
["In addition, the response characteristics information can include an associated status code of the response which can be identified by the response analyzer 246d. In some instances, HTTP responses with uncacheable status codes are typically not cached. The response analyzer 246d can extract the status code from the response and determine whether it matches a status code which is cacheable or uncacheable. Some cacheable status codes include by way of example: 200--OK, 301--Redirect, 302--Found, 303--See other, 304--Not Modified, 307Temporary Redirect, or 500--Internal server error. Some uncacheable status codes can include, for example, 403--Forbidden or 404--Not found. ", ¶81]

Regarding claim 9, Backholm teaches, wherein the response is determined as not being a proper response responsive to a status code of HTTP 404 error message
["In addition, the response characteristics information can include an associated status code of the response which can be identified by the response analyzer 246d. In some instances, HTTP responses with uncacheable status codes are typically not cached. The response analyzer 246d can extract the status code from the response and determine whether it matches a status code which is cacheable or uncacheable. Some cacheable status codes include by way of example: 200--OK, 301--Redirect, 302--Found, 303--See other, 304--Not Modified, 307Temporary Redirect, or 500--Internal server error. Some uncacheable status codes can include, for example, 403--Forbidden or 404--Not found. ", ¶181]

Regarding claim 12,  Nirantar does not teach wherein the checking if an URL redirection is identified, and wherein the response is determined as not being a proper response in response to detecting the URL redirection. Backholm teaches a similar system for used of proxy 
["In addition, the response characteristics information can include an associated status code of the response which can be identified by the response analyzer 246d. In some instances, HTTP responses with uncacheable status codes are typically not cached. The response analyzer 246d can extract the status code from the response and determine whether it matches a status code which is cacheable or uncacheable. Some cacheable status codes include by way of example: 200--OK, 301--Redirect, 302--Found, 303--See other, 304--Not Modified, 307Temporary Redirect, or 500--Internal server error. Some uncacheable status codes can include, for example, 403--Forbidden or 404--Not found. ", ¶81]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with checking of http status codes. The reason for this modification would be to receive and pass along HTTP response code that notify the requesting client of the nature of the failure to fetch content.
Regarding claim 13, Backholm teaches wherein the URL redirection is identified by checking that a HTTP status code is 3xx Redirection.
"In addition, the response characteristics information can include an associated status code of the response which can be identified by the response analyzer 246d. In some instances, HTTP responses with uncacheable status codes are typically not cached. The response analyzer 246d can extract the status code from the response and determine whether it matches a status code which is cacheable or uncacheable. Some cacheable status codes include by way of example: 200--OK, 301--Redirect, 302--Found, 303--See other, 304--Not Modified, 307Temporary Redirect, or 500--Internal server error. Some uncacheable status codes can include, for example, 403--Forbidden or 404--Not found. ", ¶81]


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Nirantar as applied to claim 1 above, and further in view of Isbister US 2013/0046817.
Regarding claim 14, Nirantar does not teach for use with a criterion, wherein the checking of the response comprises verifying if the content received satisfy the criterion. Isbister teaches a method and system for transferring a data file over the internet. Isbister teaches for 
[" According to an aspect of the present invention, there is provided a method of verifying the transfer from a content provider of a selected data file selected by a client device using a proxy server, comprising steps of: creating a local set of characteristics of the selected data file; monitoring network traffic sent between the client device and the content provider to create a local record of a transfer session; receiving and forwarding a download request from the client device to initiate the transfer of the selected data file to the content provider; receiving a data file as a received data file from the content provider and forwarding said data file to the client device; evaluating characteristics of said received data file; verifying that the characteristics of said received data file match the local set of characteristics of the selected data file; and forwarding the received data file to the client device. ", ¶7]
["A data file 501 has a file size 502, which is typically around 1 megabyte (MB). Some data files, however, may be considerably larger. Data file 501 comprises a header 503 containing attributes pertaining to the content of data file 501, which content is stored in a payload 504 as a package 505. The information stored in header 503 includes the data file's hash 511, such as an MD5 checksum, the file size 512, the name of the package 513 (the actual file that contains the data file's data), a version number 514 and a URI 515 of a web page provided by content provider 105 that contains information about the data file that is presented to a user of a client device.", ¶40]
 It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with checking the size of the content requested as taught by Isbister. The reason for this modification would be to verify characteristic of the file to ensure that the content received is what the client requested. 
Regarding claim 15, Isbister further teaches wherein the criterion relates to a feature, characteristic, or type, of a received information(verifying characteristics such as size of the file ,¶40).
["A data file 501 has a file size 502, which is typically around 1 megabyte (MB). Some data files, however, may be considerably larger. Data file 501 comprises a header 503 containing attributes pertaining to the content of data file 501, which content is stored in a payload 504 as a package 505. The information stored in header 503 includes the data file's hash 511, such as an MD5 checksum, the file size 512, the name of the package 513 (the actual file that contains the data file's data), a version number 514 and a URI 515 of a web page provided by content provider 105 that contains information about the data file that is presented to a user of a client device.", ¶40]

Regarding claim 16, Isbister further teaches, wherein the criterion comprises a value, and wherein the response is determined as not being a proper response in response to (verifying characteristics such as size of the file ,¶40).
["A data file 501 has a file size 502, which is typically around 1 megabyte (MB). Some data files, however, may be considerably larger. Data file 501 comprises a header 503 containing attributes pertaining to the content of data file 501, which content is stored in a payload 504 as a package 505. The information stored in header 503 includes the data file's hash 511, such as an MD5 checksum, the file size 512, the name of the package 513 (the actual file that contains the data file's data), a version number 514 and a URI 515 of a web page provided by content provider 105 that contains information about the data file that is presented to a user of a client device.", ¶40]

Regarding claim 17, Isbister further teaches wherein the criterion comprises a value of a size of a file, and wherein the response is determined as not being a proper response in response to comparing the received information size to the value(verifying characteristics such as size of the file ,¶40).
["A data file 501 has a file size 502, which is typically around 1 megabyte (MB). Some data files, however, may be considerably larger. Data file 501 comprises a header 503 containing attributes pertaining to the content of data file 501, which content is stored in a payload 504 as a package 505. The information stored in header 503 includes the data file's hash 511, such as an MD5 checksum, the file size 512, the name of the package 513 (the actual file that contains the data file's data), a version number 514 and a URI 515 of a web page provided by content provider 105 that contains information about the data file that is presented to a user of a client device.", ¶40]


Claims 19-22 and 117-120 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar as applied to claim 1 above, and further in view of Montana US 2016/0188657.
Regarding claim 19, Nirantar teaches wherein more than 2 fetchings are performed(see ¶202)  Nirantar does not teach  wherein at least two different first messages are sent by the first device to the web server in the fetchings. Montana teaches a system for gathering of social media content. Montana teaches wherein at least two different first messages are sent by the first device to the web server in the fetchings.
["Example Social Intelligence Systems may include a client device (e.g., computer, portable computer, mobile computing device, and/or any device capable of wired or wireless connection to a network), from which it receives requests for content (e.g., a keyword, keywords, picture, video, link, content source, and/or any other indication of content) viewable in the form of social analytics (e.g., charts, trends, individual posts, etc.). The Social Intelligence System may communicate with a proxy server service, which forwards a collection request, typically based upon the client device's content request, to a content source. For purposes herein, a proxy server service may be, for example, a server bank, a set of proxy servers, a computing device, a portion of a computing devices, a service, a pass through service, a system configured to spoof an IP address, and/or any service or group of computing devices capable of initiating a search and having multiple IP addresses. In some embodiments, the proxy server service may be an anonymizer and/or a repeater. In some embodiments, the proxy server service may be internal to the Social Intelligence System, whereas in other embodiments the proxy server service may be external to and in data communication with the Social Intelligence System. The Social Intelligence System may also communicate directly with the content source. Upon receipt of collected data resulting from the collection request, the Social Intelligence System determines a duplication rate and updates the collection time period (e.g., a clock time, an interval, absolute time, relative time, and/or a frequency) associated with a particular collection request. ", ¶19]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with a remote proxy server that changes the ip address between sequential request for content  as taught by Montana. The reason for this modification would be to perform prefeching(see Nirantar ¶89) on behalf of applications that request application data(see Niratar ¶57 Facebook and other apps that request content) and mitigate blocking of access to such content by content sources(see Montana ¶19)
Regarding claim 20, Montana teaches wherein more than 2 fetchings are performed, and wherein a distinct first message is sent by the first device to the web server in each of the fetchings(changing IP address  would make the requests distinct, see ¶19 Montana).
Regarding claim 21, Montana teaches for use with a list of IP addresses stored in the first device, and wherein each of the fetchings further comprising selecting, by the first device, an IP address from the list
["for example, a server bank, a set of proxy servers, a computing device, a portion of a computing devices, a service, a pass through service, a system configured to spoof an IP address, and/or any service or group of computing devices capable of initiating a search and having multiple IP addresses.", ¶19]
spoofing implies it mimics the sourec ip address of a computing device ¶17), .
[“In other embodiments, proxy server services are used. Social media content may include, for example, blog posts, social networking feeds, update messages, videos and/or other generated media accessible over a network, or the like. Optional use of the proxy server service allows a requester to generate multiple searches using multiple IP addresses, effectively "spoofing" the requester, thereby avoiding the content sources ability to block any particular IP address.”, ¶17]

Regarding claim 22, Montana teaches wherein the list comprises at least 10, 20, 50, 100, 200, 500, 1,000, 2,000, 5,000, 10,000, 20,000, 50,000, 100,000, 200,000, 500,000, 1,000,000, 2,000,000, 5,000,000, or 10,000,000 IP addresses(a group of one or more devices eacg having multiple address implies at least 10 ip address, ¶19).
[“and/or any service or group of computing devices capable of initiating a search and having multiple IP addresses”, ¶19]

Regarding claim 117, Nirantar wherein more than 2 fetchings out of the M fetchings are performed, (Nirantar teach multiple retries thus teach more than two fetchings, ¶243).
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]

Nirantar does not teach and wherein at least two different messages are sent by the client device to the first device in the fetchings. Montana teaches a system for gathering of social media content. Montana teaches wherein at least two different first messages are sent by the first device to the web server in the fetchings.
["Example Social Intelligence Systems may include a client device (e.g., computer, portable computer, mobile computing device, and/or any device capable of wired or wireless connection to a network), from which it receives requests for content (e.g., a keyword, keywords, picture, video, link, content source, and/or any other indication of content) viewable in the form of social analytics (e.g., charts, trends, individual posts, etc.). The Social Intelligence System may communicate with a proxy server service, which forwards a collection request, typically based upon the client device's content request, to a content source. For purposes herein, a proxy server service may be, for example, a server bank, a set of proxy servers, a computing device, a portion of a computing devices, a service, a pass through service, a system configured to spoof an IP address, and/or any service or group of computing devices capable of initiating a search and having multiple IP addresses. In some embodiments, the proxy server service may be an anonymizer and/or a repeater. In some embodiments, the proxy server service may be internal to the Social Intelligence System, whereas in other embodiments the proxy server service may be external to and in data communication with the Social Intelligence System. The Social Intelligence System may also communicate directly with the content source. Upon receipt of collected data resulting from the collection request, the Social Intelligence System determines a duplication rate and updates the collection time period (e.g., a clock time, an interval, absolute time, relative time, and/or a frequency) associated with a particular collection request. ", ¶19]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with a remote proxy server that changes the ip address between sequential request for content as taught by Montana. The reason for this modification would be to perform prefeching(see Nirantar ¶89) on behalf of applications that request application data(see Nirantar ¶57 Facebook and other apps that request content) and mitigate blocking of access to such content by content sources(see Montana ¶19)
Regarding claim 118, Nirantar teaches wherein more than 2 fetchings out of the M fetchings are performed(Nirantar teach multiple retries thus teach more than two fetchings, ¶243).
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]

Nirantar does not teach wherein a distinct message is sent by the client device to the first device in each of the fetchings. Montana teaches a system for gathering of social media content. Montana teaches teach wherein a distinct message is sent by the client device to the first device in each of the fetchings.
["Example Social Intelligence Systems may include a client device (e.g., computer, portable computer, mobile computing device, and/or any device capable of wired or wireless connection to a network), from which it receives requests for content (e.g., a keyword, keywords, picture, video, link, content source, and/or any other indication of content) viewable in the form of social analytics (e.g., charts, trends, individual posts, etc.). The Social Intelligence System may communicate with a proxy server service, which forwards a collection request, typically based upon the client device's content request, to a content source. For purposes herein, a proxy server service may be, for example, a server bank, a set of proxy servers, a computing device, a portion of a computing devices, a service, a pass through service, a system configured to spoof an IP address, and/or any service or group of computing devices capable of initiating a search and having multiple IP addresses. In some embodiments, the proxy server service may be an anonymizer and/or a repeater. In some embodiments, the proxy server service may be internal to the Social Intelligence System, whereas in other embodiments the proxy server service may be external to and in data communication with the Social Intelligence System. The Social Intelligence System may also communicate directly with the content source. Upon receipt of collected data resulting from the collection request, the Social Intelligence System determines a duplication rate and updates the collection time period (e.g., a clock time, an interval, absolute time, relative time, and/or a frequency) associated with a particular collection request. ", ¶19]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with a remote proxy server that changes the ip address between sequential request for content as taught by Montana. The reason for this modification would be to perform prefeching(see Nirantar ¶89) on behalf of applications that request application data(see Nirantar ¶57 Facebook and other apps that request content) and mitigate blocking of access to such content by content sources(see Montana ¶19)
Regarding, claim 119, Montana teaches for use with a list of IP addresses, and wherein each of the M fetchings further comprising selecting, by the client device, an IP address from the list,
["for example, a server bank, a set of proxy servers, a computing device, a portion of a computing devices, a service, a pass through service, a system configured to spoof an IP address, and/or any service or group of computing devices capable of initiating a search and having multiple IP addresses.", ¶19]

 and wherein the sending by the client device to the first device comprises using the selected IP address as a source IP address(spoofing implies it mimics the sourec ip address of a computing device ¶17), .
[“In other embodiments, proxy server services are used. Social media content may include, for example, blog posts, social networking feeds, update messages, videos and/or other generated media accessible over a network, or the like. Optional use of the proxy server service allows a requester to generate multiple searches using multiple IP addresses, effectively "spoofing" the requester, thereby avoiding the content sources ability to block any particular IP address.”, ¶17]

Regarding claim 120, Montana teaches wherein the list comprises at least 10, 20, 50, 100, 200, 500, 1,000, 2,000, 5,000, 10,000, 20,000, 50,000, 100,000, 200,000, 500,000, 1,000,000, 2,000,000, 5,000,000, or 10,000,000 IP addresses(a group of one or more devices eacg having multiple address implies at least 10 ip address, ¶19).
[“and/or any service or group of computing devices capable of initiating a search and having multiple IP addresses”, ¶19]


Claims 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Montana as applied to claim 19 above, and further in view of Wang US 2018/0375896.
Regarding claim 23, Nirantar/Montana teaches for use with a group of devices, wherein each of the IP addresses is an IP address of a device in the group, 
[“Optional use of the proxy server service allows a requester to generate multiple searches using multiple IP addresses, effectively "spoofing" the requester, thereby avoiding the content sources ability to block any particular IP address.”, ¶17]

Nirantar/Montana do not teach wherein the sending by the first device to the web server of the first message comprises: sending, by the first device to a device in the group that is addressed by the selected IP address, the first message; 
sending, by the selected device to the web server, the first message; receiving, by the selected device from the web server, the first response to the sent first message; and sending, by the selected device to the first device, the first response.
Wang in the same filed of endeavor with respect to Montana teaches a similar web-crawling system. Lawrence teaches wherein the sending by the first device to the web server of 
["In all our experiments, our proto-type system was run within Amazon EC2 C4.8.times.large instances equipped with Intel Xeon ES-2666 36 vCPU and 60 GiB of memory. To collect the data for the unknown set, we deployed 20 crawlers within virtual machines with different IP settings. These crawlers utilized the APIs provided by Google and Bing to dump the outcomes of the queries, from 2015/08 to 2015/10. ¶132]
["For each suspicious FQDN, the analyzer calls the crawler to query the search engine twice, one under an IBT and the other for getting the reference (the generic content). It reports the domain considered to be compromised. Finally, the IBT Collector 208 uses the crawler to search for the selected URL path under the detected domain, then the extractor to get critical terms from the search results and the semantics comparator to find out new IBTs.", ¶124]
sending, by the selected device to the web server, the first message; receiving, by the selected device from the web server, the first response to the sent first message; 
["In all our experiments, our proto-type system was run within Amazon EC2 C4.8.times.large instances equipped with Intel Xeon ES-2666 36 vCPU and 60 GiB of memory. To collect the data for the unknown set, we deployed 20 crawlers within virtual machines with different IP settings. These crawlers utilized the APIs provided by Google and Bing to dump the outcomes of the queries, from 2015/08 to 2015/10. ¶132]

and sending, by the selected device to the first device, the first response(results of the request by the collector for website content are retuned  by the respective crawler used, ¶s87,124.).
["For each suspicious FQDN, the analyzer calls the crawler to query the search engine twice, one under an IBT and the other for getting the reference (the generic content). It reports the domain considered to be compromised. Finally, the IBT Collector 208 uses the crawler to search for the selected URL path under the detected domain, then the extractor to get critical terms from the search results and the semantics comparator to find out new IBTs.", ¶124]

["Search results: the search results page for an sTLD query (e.g., site:gov) lists high-profile websites under the sTLD. As mentioned earlier, each search result includes a snippet of a website, which offers a concise but high-quality description of the website. Since the websites under the sTLD carry the semantic information of the sTLD, such descriptions can be used as another semantic source of the sTLD. Therefore, our approach collected the search result pages of all 403 sTLDs using automatically-generated queries in the form of "site: sTLD", such as site: edu. From each result page, top 100 search results are picked up for constructing the related sTLD's semantic profile.", ¶87]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with the use of virtual machine acting as crawler instead of  the first device performing the web crawling itself. The reason for this modification would be to provide a faster and more scalable system of  crawling the large amount of websites on the Internet.
	Regarding claim 24, Montana teaches wherein at least one of, or each one of, the devices in the group is a client device.
["Example Social Intelligence Systems may include a client device (e.g., computer, portable computer, mobile computing device, and/or any device capable of wired or wireless connection to a network), from which it receives requests for content (e.g., a keyword, keywords, picture, video, link, content source, and/or any other indication of content) viewable in the form of social analytics (e.g., charts, trends, individual posts, etc.).",¶19]

Regarding claim 25,Wang further for use with a virtualization, wherein at least one of, or each one of, the devices in the group is a client device that consists of, comprises, is part of, or is integrated with, a server device that virtualizes a client device addressed by the selected IP address.
["To collect the data for the unknown set, we deployed 20 crawlers within virtual machines with different IP settings.", ¶132]


Regarding claim  26, Nirantar teaches wherein at least one of, or each one of, the devices in the group is a client device in a client / server architecture that is housed in a single enclosure that is a hand-held enclosure or a portable enclosure, wherein at least one of, or each one of, the devices in the group is a client device that is integrated in part or entirely in an appliance, or wherein at least one of, or each one of, the devices in the group consists of, comprises, is integrated with, or is part of, a wearable device that is wearable(headset) on a person.
["For example, the client/mobile devices 150 can include mobile, handheld or portable devices, wireless devices, or non-portable devices and can be any of, but not limited to, a server desktop, a desktop computer, a computer cluster, or portable devices, including a notebook, a laptop computer, a handheld computer, a palmtop computer, a mobile phone, a cell phone, a smart phone, a PDA, a Blackberry device, a Palm device, any tablet, a phablet (a class of smart phones with larger screen sizes between a typical smart phone and a tablet), a handheld tablet (e.g., an iPad, the Galaxy series, the Nexus, the Kindles, Kindle Fires, any Android-based tablets, Windows-based tablets, or any other tablet), any portable readers/reading devices, a hand held console, a hand held gaming device or console, a head mounted device, a head mounted display, a thin client or any SuperPhone such as the iPhone, and/or any other portable, mobile, hand held devices, or fixed wireless interface such as a M2M device, etc. In one embodiment, the client devices 150 (or mobile devices 150), host server 100, and application server 110 are coupled via a network 106 and/or a network 108. In some embodiments, the devices 150 and host server 100 may be directly connected to one another. ", ¶71]

Regarding claim 27, Nirantar teaches wherein at least one of, or each one of, the devices in the group is a client device that consists of, comprises, is part of, or is integrated with, a notebook computer, a laptop computer, a media player, a Digital Still Camera (DSC), a Digital video Camera (DVC or digital camcorder), a Personal Digital Assistant (PDA), a cellular telephone, a digital camera, a video recorder, or a smartphone.
["For example, the client/mobile devices 150 can include mobile, handheld or portable devices, wireless devices, or non-portable devices and can be any of, but not limited to, a server desktop, a desktop computer, a computer cluster, or portable devices, including a notebook, a laptop computer, a handheld computer, a palmtop computer, a mobile phone, a cell phone, a smart phone, a PDA, a Blackberry device, a Palm device, any tablet, a phablet (a class of smart phones with larger screen sizes between a typical smart phone and a tablet), a handheld tablet (e.g., an iPad, the Galaxy series, the Nexus, the Kindles, Kindle Fires, any Android-based tablets, Windows-based tablets, or any other tablet), any portable readers/reading devices, a hand held console, a hand held gaming device or console, a head mounted device, a head mounted display, a thin client or any SuperPhone such as the iPhone, and/or any other portable, mobile, hand held devices, or fixed wireless interface such as a M2M device, etc. In one embodiment, the client devices 150 (or mobile devices 150), host server 100, and application server 110 are coupled via a network 106 and/or a network 108. In some embodiments, the devices 150 and host server 100 may be directly connected to one another. ", ¶71]

Regarding claim 28, Nirantar teaches, wherein at least one of, or each one of, the devices in the group is a client device that consists of, comprises, is part of, or is integrated with, a smartphone that comprises, or is based on, an Apple iPhone 6 or a Samsung Galaxy S6(Galaxy Series ¶71).
["For example, the client/mobile devices 150 can include mobile, handheld or portable devices, wireless devices, or non-portable devices and can be any of, but not limited to, a server desktop, a desktop computer, a computer cluster, or portable devices, including a notebook, a laptop computer, a handheld computer, a palmtop computer, a mobile phone, a cell phone, a smart phone, a PDA, a Blackberry device, a Palm device, any tablet, a phablet (a class of smart phones with larger screen sizes between a typical smart phone and a tablet), a handheld tablet (e.g., an iPad, the Galaxy series, the Nexus, the Kindles, Kindle Fires, any Android-based tablets, Windows-based tablets, or any other tablet), any portable readers/reading devices, a hand held console, a hand held gaming device or console, a head mounted device, a head mounted display, a thin client or any SuperPhone such as the iPhone, and/or any other portable, mobile, hand held devices, or fixed wireless interface such as a M2M device, etc. In one embodiment, the client devices 150 (or mobile devices 150), host server 100, and application server 110 are coupled via a network 106 and/or a network 108. In some embodiments, the devices 150 and host server 100 may be directly connected to one another. ", ¶71]

Regarding claim 29, Nirantar teaches wherein at least one of, or each one of, the devices in the group is a client device that is operative for storing, operating, or using an operating system.
["One embodiment of the local proxy 275 includes or is coupled to a context API 206, as shown. The context API 206 may be a part of the operating system 204 or device platform or independent of the operating system 204, as illustrated. The operating system 204 can include any operating system including but not limited to, any previous, current, and/or future versions/releases of, Windows Mobile, iOS, Android, Symbian, Palm OS, Brew MP, Java 2 Micro Edition (J2ME), Blackberry, etc. ", ¶126]

Regarding claim 30, Nirantar teaches wherein the operating system is a mobile operating system.
["One embodiment of the local proxy 275 includes or is coupled to a context API 206, as shown. The context API 206 may be a part of the operating system 204 or device platform or independent of the operating system 204, as illustrated. The operating system 204 can include any operating system including but not limited to, any previous, current, and/or future versions/releases of, Windows Mobile, iOS, Android, Symbian, Palm OS, Brew MP, Java 2 Micro Edition (J2ME), Blackberry, etc. ", ¶126]

Regarding claim 31, Nirantar teaches wherein the mobile operating system is based on, or comprises, Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS 
["The machine may be a server computer, a client computer, a personal computer (PC), a tablet PC, a laptop computer, a set-top box (STB), a personal digital assistant (PDA), a cellular telephone, an iPhone, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. ", ¶258]


Claims 32-34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Montana as applied to claim 21 above, and further in view of Nettle US 2006/0242318.
Regarding claim 32, Nirantar/Montana do not teach wherein the selection is based on, or uses, load balancing. Nettle in the dame field of endeavor teaches a system for selecting data centers to send requests. Nettle teaches wherein the selection is based on, or uses, load balancing.
[“It should be appreciated that a variety of techniques may be implemented to randomly select the media data centers. In accordance with the teachings of the present invention, the random selection of the IP addresses results in load balancing across the network 102. Since the media data centers are selected randomly, no single media data center is utilized more heavily than the others and as a result, the acquisition of data across the media data centers is load balanced over time.”, ¶29]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with random selection as taught by Nettle of an ip address to spoof as a source address. The reason for this modification would be to allow an even distribution of source addresses that a web server requests from in order to avoid the request from being blocked due to being identified as a web-crawler.
Regarding claim 33, Nirantar/Montana does not teach wherein the selection is based on, or uses, random selection. Nettle in the dame field of endeavor teaches a system for selecting data centers to send requests.  Nettle teaches wherein the selection is based on, or uses, random selection.
[“It should be appreciated that a variety of techniques may be implemented to randomly select the media data centers. In accordance with the teachings of the present invention, the random selection of the IP addresses results in load balancing across the network 102. Since the media data centers are selected randomly, no single media data center is utilized more heavily than the others and as a result, the acquisition of data across the media data centers is load balanced over time.”, ¶29]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with random selection as taught by Nettle of an ip address to spoof as a source address. The reason for this modification would be to allow an even distribution of source addresses that a web server requests from in order to avoid the request from being blocked due to being identified as a web-crawler.
Regarding claim 34, Nettle teaches wherein random selection uses, or is based on, one or more random numbers generated by a random number generator.
["For example, using a pseudo-random number generator operating on the nth media data center 112, a pseudo-random number may be generated and associated with each IP address. ", ¶28]

Regarding claim 37, Nettle teaches wherein the random number generator is software based(pseudo-random number generators executed by computing devices are inherently software based, ¶33).
["based techniques, such as techniques based on pseudo-random number generators, etc.", ¶33]
Regarding claim 38, Nettle teaches wherein the random number generator is based on executing an algorithm for generating pseudo-random numbers.
["based techniques, such as techniques based on pseudo-random number generators, etc.", ¶33]


Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Montana/Nettle as applied to claim 33 above, and further in view of McCarthy US 2019/0182034.

["A "True Random Number Generator" (TRNG) is a hardware device, and associated software if needed, used to generate truly random numbers from an unpredictable quantum or non-quantum physical process. Quantum examples of these processes include nuclear decay, photons transmitted through a partially transparent mirror, and fluctuations in vacuum energy. Non-quantum examples include thermal noise, clock drift, and RF noise. ", ¶38]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify NIrantar/Montana/Nettle with McCarthy. The reason for this modification would be to use a known alternative to software based random number generation that would provide for a true randomness.
Regarding claim 36, McCarthy teaches wherein the random number generator is using thermal noise, shot noise, nuclear decaying radiation, photoelectric effect, or quantum phenomena.
["A "True Random Number Generator" (TRNG) is a hardware device, and associated software if needed, used to generate truly random numbers from an unpredictable quantum or non-quantum physical process. Quantum examples of these processes include nuclear decay, photons transmitted through a partially transparent mirror, and fluctuations in vacuum energy. Non-quantum examples include thermal noise, clock drift, and RF noise. ", ¶38]


Claims 39- 41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Montana as applied to claim 21 above, and further in view of Toval US 2019/0180316.
Regarding claim 39, Nirantar/Montana do not teach wherein the selection is based on, or uses, an estimated geographical location of the client device or of the web server. Toval teaches a system for content retrieval on behalf of a user in the analogous area of content 
[" The IP hopping module 45 may be used by the survey management module 44 or by each of the surveying processes to determine the IP address to use when accessing a particular content server 13. The IP hopping module 45 selects the appropriate IP address according to the geographical locality (Geo-location) required to emulate the virtual agent, avoiding the use of the same IP address for virtual agents accessing the same content server 13, whether using the same or different virtual agent data 24. ", ¶105]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with selection of IP address according to determined geographical location of the client. The reason for this modification would be mimic source address from different geographical areas so the content requests of the web –crawler is not detected and blocked.
	
Regarding claim 40, Toval teaches estimating the geographical location of the client device or of the web server using geolocation.
[" The IP hopping module 45 may be used by the survey management module 44 or by each of the surveying processes to determine the IP address to use when accessing a particular content server 13. The IP hopping module 45 selects the appropriate IP address according to the geographical locality (Geo-location) required to emulate the virtual agent, avoiding the use of the same IP address for virtual agents accessing the same content server 13, whether using the same or different virtual agent data 24. ", ¶105]

Regarding claim 41, Toval teaches, wherein the geolocation is based on IP geolocation.
[" The IP hopping module 45 may be used by the survey management module 44 or by each of the surveying processes to determine the IP address to use when accessing a particular content server 13. The IP hopping module 45 selects the appropriate IP address according to the geographical locality (Geo-location) required to emulate the virtual agent, avoiding the use of the same IP address for virtual agents accessing the same content server 13, whether using the same or different virtual agent data 24. ", ¶105]

Regarding claim 43, Toval teaches wherein each IP address is selected based on estimated as being associated to being in the same area as the client device or the web server.
["Human interface module 26 enables a user to set targeted user characteristics 31 using survey administration module 35. Targeted user characteristics 31 may include, but are not limited to, technical parameters, surfing history, personal parameters, and survey parameters. Technical parameters include, but are not limited to, geographical locality (Geo-location) such as country, region, town, etc. of the user (user location), user or browser language, browser type (make, version, etc.), operating system type, screen size, access network speed (bit rate), etc. Surfing history includes, but is not limited to, referrer website, referrer keywords, etc. Referrer website is typically the site (or sites) visited prior to accessing the targeted content 14. Referrer keywords are the terms used by a search engine to locate a website or webpage (including referrer websites). ",¶61]

Regarding claim 44, Toval teaches wherein each IP address is selected based on estimated as being in the same continent, country, state, region, city, postal/zip code, latitude, longitude, or Timezone as the client device or the web server.
["Human interface module 26 enables a user to set targeted user characteristics 31 using survey administration module 35. Targeted user characteristics 31 may include, but are not limited to, technical parameters, surfing history, personal parameters, and survey parameters. Technical parameters include, but are not limited to, geographical locality (Geo-location) such as country, region, town, etc. of the user (user location), user or browser language, browser type (make, version, etc.), operating system type, screen size, access network speed (bit rate), etc. Surfing history includes, but is not limited to, referrer website, referrer keywords, etc. Referrer website is typically the site (or sites) visited prior to accessing the targeted content 14. Referrer keywords are the terms used by a search engine to locate a website or webpage (including referrer websites). ",¶61]


Claims 42 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Montana/Toval as applied to claim 41 above, and further in view of Mahaffey US 2018/0367560.
Regarding claim 42, Nirantar/Montana/Toval do not teach wherein the geolocation is based on W3C Geolocation Application Programming Interface (API). Mahaffey regards a system for tracking devices accessing websites in the analogous area of web content access monitoring in a computing network. Mahaffey teaches wherein the geolocation is based on W3C Geolocation Application Programming Interface (API).
[“HTML5 and related specifications from the Worldwide Web Consortium ( W3C) include the Web Audio API (which can allow audio recording from a device viewing a webpage in a browser), the Media Capture API (which can allow a webpage and thus a remote website to capture images, audio, or video from a device's camera and microphone), the Geolocation API (which can allow a webpage and thus a remote website to determine or track the geolocation of the device viewing the webpage), the DeviceOrientation Event specification (which can allow a webpage and thus a remote website to access the sensors in a device to determine orientation, motion, and acceleration). Any of these capabilities can be used to attack or compromise the privacy and security of the user of a device, thus it is important to identify and categorize the usage of such capabilities by web applications or webpages.”, ¶205]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana/Toval selection of IP address based on geolocation with a method built in to HTML5 web browsers to determine geolocation. The reason for this modification would be to utilize a well established method for determining geo-location using feature of commonly used web browsers version to determine geolocation with predictable results.
	

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Montana/Toval  as applied to claim 44 above, and further in view of Nettle US 2006/0242318.
Regarding clam 45, Nirantar/Montana/Toval do not teach wherein each IP address is selected based on being a recent one to be selected, or based on being the least recent to be selected. Nettle in the dame field of endeavor teaches a system for selecting data centers to send requests. Nettle teaches wherein each IP address is selected based on being a recent one to be selected, or based on being the least recent to be selected.
["If there are media data centers on the list, then at 308 a media data center is picked at random using techniques, such as round robin techniques,", ¶33]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with round robin selection as taught by Nettle of an ip address to spoof as a source address. The reason for this modification would be to allow an even distribution of .

Claims 46, 47, 121 and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Montana as applied to claim 21 above, and further in view of Malboubi et al US 2019/0171474.
Regarding claim 46, Nirantar/Montana do not teach wherein the selection comprises manually selecting each IP address by a user. Malboubi in the analogous computer networking art area teaches a system for deployment of devices. Malboubi teaches wherein the selection comprises manually selecting each IP address by a user. 
["The assignment management component 136 can assign (e.g., can automatically or manually select and/or assign) an IP from a list of available IP addresses of the sub-group of IP addresses associated with the particular name or index (e.g., the group to which the VM belongs), based at least in part on a defined assignment procedure or algorithm, in accordance with the defined assignment criteria.", ¶53]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with spoofing source address with manual IP selection of source address as taught by Malboubi. The reason for this modification would be to allow the user to more precisely control the ip addresses spoofed by a crawler.
	Regarding claim 47, Malboubi teaches displaying to the user the IP addresses in the list for each fetching, and manually selecting, by the user, an IP address from the list.
["The assignment management component 136 can assign (e.g., can automatically or manually select and/or assign) an IP from a list of available IP addresses of the sub-group of IP addresses associated with the particular name or index (e.g., the group to which the VM belongs), based at least in part on a defined assignment procedure or algorithm, in accordance with the defined assignment criteria.", ¶53]

Regarding claim 121, Nirantar/Montana does not teach wherein each IP address is manually selected by a user. Malboubi in the analogous computer networking art area teaches a 
["The assignment management component 136 can assign (e.g., can automatically or manually select and/or assign) an IP from a list of available IP addresses of the sub-group of IP addresses associated with the particular name or index (e.g., the group to which the VM belongs), based at least in part on a defined assignment procedure or algorithm, in accordance with the defined assignment criteria.", ¶53]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with spoofing source address with manual IP selection of source address as taught by Malboubi. The reason for this modification would be to allow the user to more precisely control the ip addresses spoofed by a crawler.
Regarding claim 122, Malboubi teaches further comprising for each fetching displaying to the user the IP addresses in the list, and selecting, by the user, an IP address from the list(manually selecting a IP implicityly require displaying of the address for the user’s selection, ¶53).
["The assignment management component 136 can assign (e.g., can automatically or manually select and/or assign) an IP from a list of available IP addresses of the sub-group of IP addresses associated with the particular name or index (e.g., the group to which the VM belongs), based at least in part on a defined assignment procedure or algorithm, in accordance with the defined assignment criteria.", ¶53]


Claims 55-56, 59 -68, 87-90 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar as applied to claim 1 above, and further in view of Johnson US 2017/0272316.
Regarding claim 55, Nirantar does not teach the wherein the first device or the client device is integrated in part or entirely in an appliance. Johnson teaches a method and system in the analogous networking area of use of proxies to facilitate content retrieval. Johnson teaches wherein the first device or the client device is integrated in part or entirely in an appliance.(¶142). It would have been obvious at the time of filing  to apply the control of content fetching as taught by Nirantar to the client devices integrated as appliances as taught by 
Regarding claim 56 Johnson further teaches wherein a primary functionality of the appliance is associated with food storage, handling, or preparation(Kitchen appliance ¶142).
Regarding claim 59 Johnson further teaches wherein a primary function of the appliance is associated with environmental control, and the appliance consists of, or is part of, an HVAC system(heating system , ¶142).
Regarding claim 60, Johnson further teaches wherein a primary function of the appliance is associated with temperature control, and wherein the appliance is an air conditioner or a heater(air conditioning systems, ¶142).
Regarding claim 61, Johnson further teaches wherein a primary function of the appliance is associated with cleaning, wherein the primary function is associated with clothes cleaning, and the appliance is a washing machine or a clothes dryer, or wherein the appliance is a vacuum cleaner(washer dryers, ¶13).
Regarding claim 62, Johnson further teaches wherein a primary function of the appliance is associated with water control or water heating(irrigation systems, sprinkler systems, ¶142).
Regarding claim 63, Johnson further teaches wherein the appliance is an answering machine, a telephone set, a home cinema method, a HiFi method, a CD or DVD player, an electric furnace, a trash compactor, a smoke detector, a light fixture, or a dehumidifier(lighting ,¶142).
Regarding claim 64, Nirantar further teaches wherein the appliance is a battery-operated portable electronic device, and the appliance is a notebook, a laptop computer, a media player, a cellular phone, a Personal Digital Assistant (PDA), an image processing device, a digital camera, a video recorder, or a handheld computing device(PDA, ¶258).
(mobile device and proxy share same OS, processor in the same housing fee fig 1C, 2A).
Regarding claim 66, Nirantar further teaches, wherein the integration involves housing in same enclosure, sharing same processor, or mounting onto same surface(mobile device and proxy share same OS, processor in the same housing fee fig 1C, 2A).
Regarding claim 67, Nirantar further teaches wherein the integration involves sharing a same connector(remote proxy and mobile device share wired/wireless connection, ¶70).
Regarding claim 68, Nirantar further teaches wherein the connector is a power connector for connecting to a power source, and wherein the integration involves sharing the same connector for being powered from same power source, or wherein the integration involves sharing same power supply(PDA/ mobile devices inherently require a battery and power connection thus integration  and sharing of power between local proxy and device is inherent, see ¶75).
Regarding claim 87, Nirantar does not teach for use with a virtualization, wherein the first device or the client device consists of, comprises, is part of, or is integrated with, a server device that virtualizes a client device addressed by the selected IP address.  Johnson teaches a method and system in the analogous networking area of use of proxies to facilitate content retrieval. Johnson teaches for use with a virtualization, wherein the first device or the client device consists of, comprises, is part of, or is integrated with, a server device that virtualizes a client device addressed by the selected IP address. 
["The devices may use one or more virtualization methods. In computing, virtualization refers to the act of creating (e.g., simulating, emulating, etc.) a virtual (rather than actual) version of something, including but not limited to a virtual computer hardware platform, operating system (OS), storage device, computer network resources and the like. ", ¶149]


Regarding claim 88, Johnson teaches wherein the client device virtualization executed as part of a Virtual Machine (VM).
["For example, a hypervisor or virtual machine monitor (VMM) may be a virtualization method and may allow (e.g., permit, implement, etc.) hardware virtualization. A hypervisor may run (e.g., execute, operate, control, etc.) one or more operating systems (e.g., guest OSs, etc.) simultaneously (e.g., concurrently, at the same time, at nearly the same time, in a time multiplexed fashion, etc.), and each may run on its own virtual machine (VM) on a host machine and/or host hardware (e.g., device, combination of devices, combinations of devices with other computer(s), etc.). A hypervisor, for example, may run at a higher level than a supervisor. ", ¶150]

Regarding claim 89, Johnson teaches for use with an host computer that implements the VM, wherein the method further comprising executing, by the host computer, a hypervisor or a Virtual Machine Monitor (VMM).
["For example, a hypervisor or virtual machine monitor (VMM) may be a virtualization method and may allow (e.g., permit, implement, etc.) hardware virtualization. A hypervisor may run (e.g., execute, operate, control, etc.) one or more operating systems (e.g., guest OSs, etc.) simultaneously (e.g., concurrently, at the same time, at nearly the same time, in a time multiplexed fashion, etc.), and each may run on its own virtual machine (VM) on a host machine and/or host hardware (e.g., device, combination of devices, combinations of devices with other computer(s), etc.). A hypervisor, for example, may run at a higher level than a supervisor. ", ¶150]

Regarding claim 90, Johnson teaches, wherein the virtualization includes, is based on, or uses, full virtualization, para-virtualization, or hardware assisted virtualization(¶159-162).

Claims 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Johnson as applied to claim 56 above, and further in view of Cella US 2019/0033845.
Regarding claim 57, Nirantar/Montana/Johnson teaches kitchen and household appliance(¶142, Johnson) but does not teach wherein a primary function of the appliance is heating food, and wherein the appliance is a microwave oven, an electric mixer, a stove, an (cooktop ¶2045).
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana/Johnson with client devices integrated into specific kitchen/home appliances such as cooktops as taught by Cella. The reason for this modification would be to facilitate access to data on a network by common appliance such as a cooktop.
Regarding claim 58, Nirantar/Montana/Johnson teaches kitchen and household appliance(¶142, Johnson) but does not teach wherein the appliance is a refrigerator, a freezer, a food processor, a dishwasher, a food blender, a beverage maker, a coffeemaker, or an iced-tea maker. Cella teaches a system for collection of device data over a network.  Cella teaches wherein the appliance is a refrigerator, a freezer, a food processor, a dishwasher, a food blender, a beverage maker, a coffeemaker, or an iced-tea maker(refrigeration system, ¶1470).
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana/Johnson with client devices integrated into specific kitchen/home appliances such as cooktops as taught by Cella. The reason for this modification would be to facilitate access to data on a network by common appliance such as a cooktop.

Claims 73-79 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar as applied to claims 69, 72 above, and further in view of Abreu US 2014/0078462.
Regarding claim 73, Nirantar do not teach wherein the headwear consists of, structured as, or comprises, a bonnet, a cap, a crown, a fillet, a hair cover, a hat, a helmet, a hood, a mask, a turban, a veil, or a wig. Abreu in the analogous area of data retrieval from a computer network teaches a system for data exchange with IOT devices. Abreu teaches wherein the 
[“wherein the headwear consists of, structured as, or comprises, a bonnet, a cap, a crown, a fillet, a hair cover, a hat, a helmet, a hood, a mask, a turban, a veil, or a wig”, ¶246]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with wearable client device in the integrated in a hat as taught by Abreu. The rationale for such a modification is that is replaces a client device in the form of a smart phone/ head mounted device with known equivalents, in a predictable way leading to predictable results.
Regarding claim 74, Nirantar/Montana do not teach wherein the eyewear consists of, structured as, or comprises, glasses, sunglasses, a contact lens, a blindfold, or a goggle. Abreu in the analogous area of data retrieval from a computer network teaches a system for data exchange with IOT devices. Abreu teaches wherein the eyewear consists of, structured as, or comprises, glasses, sunglasses, a contact lens, a blindfold, or a goggle(googles ¶353).
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with wearable client device in the integrated in a goggles as taught by Abreu. The rationale for such a modification is that is replaces a client device in the form of a smart phone/ head mounted device with known equivalents, in a predictable way leading to predictable results.
Regarding claim 75, Nirantar/Montana do not teach wherein the earpiece consists of, structured as, or comprises, a hearing aid, a headphone, a headset, or an earplug.   Abreu in the analogous area of data retrieval from a computer network teaches a system for data exchange with IOT devices. Abreu teaches wherein the earpiece consists of, structured as, or comprises, a hearing aid, a headphone, a headset, or an earplug(earbuds ¶363).

Regarding claim 76, Nirantar/Montana do not teach wherein the wearable device is shaped for permanently or releseably being attachable to, or be part of, a clothing piece of a person. Abreu in the analogous area of data retrieval from a computer network teaches a system for data exchange with IOT devices. Abreu teaches wherein the wearable device is shaped for permanently or releseably being attachable to, or be part of, a clothing piece of a person(clipped ¶361). It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with wearable client device in the integrated in a wearble device that is clippable on  a user as taught by Abreu. The rationale for such a modification is that is replaces a client device in the form of a smart phone/ head mounted device with known equivalents, in a predictable way leading to predictable results.
Regarding claim 77, Abreu further teaches wherein the attaching uses taping, gluing, pinning, enclosing, encapsulating, a pin, or a latch and hook clip(clipped ¶361).
Regarding claim 78, Abreu further teaches wherein the clothing piece is a top, bottom, or full-body underwear, or a headwear, a footwear, an accessory, an outwear, a suit, a dress, a skirt, or a top(¶361, hats jacket etc).
Regarding claim 79, Nirantar/Montana do not teach wherein the wearable device further comprises an annular member defining an aperture there through that is sized for receipt therein of a part of a human body. Abreu in the analogous area of data retrieval from a computer network teaches a system for data exchange with IOT devices. Abreu teaches wherein the wearable device further comprises an annular member defining an aperture there through that is sized for receipt therein of a part of a human body( necklace is ring shaped and  sized for  being received over the head/neck, ¶361). It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with wearable client device in the integrated in a wearble device that is necklace on  a user as taught by Abreu. The rationale for such a modification is that is replaces a client device in the form of a smart phone/ head mounted device with known equivalents, in a predictable way leading to predictable results.

Claims 82 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar as applied to claim 80 above, and further in view of Shan US 2019/0174449.
Regarding claim 82, Nirantar do not teach wherein the client operating system is a real time operating system(RTOS). Shan in the analogous area of computer network data access, teaches a system for providing mobility of access to the internet for mobile devices. Shan teaches wherein the client operating system is a real time operating system(RTOS).
[“the memory 804G may store program code of a real-time OS ( RTOS), which when executed by the CPU 804E (or other baseband processor), is to cause the CPU 804E (or other baseband processor) to manage resources of the baseband circuitry 810, schedule tasks, etc. Examples of the RTOS may include Operating System Embedded (OSE).TM. provided by Enea.RTM., Nucleus RTOS.TM. provided by Mentor Graphics.RTM., Versatile Real-Time Executive (VRTX) provided by Mentor Graphics.RTM., ThreadX.TM. provided by Express Logic.RTM., FreeRTOS, REX OS provided by Qualcomm.RTM., OKL4 provided by Open Kernel (OK) Labs.RTM., or any other suitable RTOS, such as those discussed herein.”, ¶191]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify the mobile devices of Nirantar/Montana with real time mobile device OS as taught by Shan. The reason for this modification would be to use an OS that provide faster access to data over a network.
Regarding claim 83, Shan futher teaches wherein the RTOS comprises FreeRTOS, SafeRTOS, QNX, VxWorks, or Micro-Controller Operating Systems (pC/OS).
[“the memory 804G may store program code of a real-time OS ( RTOS), which when executed by the CPU 804E (or other baseband processor), is to cause the CPU 804E (or other baseband processor) to manage resources of the baseband circuitry 810, schedule tasks, etc. Examples of the RTOS may include Operating System Embedded (OSE).TM. provided by Enea.RTM., Nucleus RTOS.TM. provided by Mentor Graphics.RTM., Versatile Real-Time Executive (VRTX) provided by Mentor Graphics.RTM., ThreadX.TM. provided by Express Logic.RTM., FreeRTOS, REX OS provided by Qualcomm.RTM., OKL4 provided by Open Kernel (OK) Labs.RTM., or any other suitable RTOS, such as those discussed herein.”, ¶191]


Claims 91-93 are rejected under 35 U.S.C. 103 as being unpatentable over  Nirantar as applied to claim 1 above, and further in view of Nucci US 2019/0174449.
Regarding claim 91, Nirantar do not teach wherein the communication over the Internet between the client device and the first device, or between the first device and the web server, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection, wherein one device serves as an SOCKS server and the other device serves as an SOCKS client. Nucci in the analogous area of computer networking teaches a system for connection of mobile device to a network.  Nucci teaches wherein the communication over the Internet between the client device and the first device, or between the first device and the web server, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection, wherein one device serves as an SOCKS server and the other device serves as an SOCKS client. 
["The connector server 146 also collects metrics, including but not limited to: the number of active client connections and the number of messages sent/received from both ends. The connector server 146 supports a pluggable authentication module (PAM) which can be extended to support more authentication mechanisms other than the out-of-the-box Hypertext Transfer Protocol (HTTP) basic authorization and JSON Web Tokens. The connector server 146 may also support HTTP and SOCKS5 proxies. ", ¶45]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with the use of a SOCKS protocol for communication over the network by client devices as taught by Nucci. The reason for this modification would be to provide secure communication over the network.
Regarding claim 92, Nucci teaches wherein the SOCKS protocol or connection is according to, based on, or is compatible with, SOCKS4, SOCKS4a, or SOCKS5, or wherein the 
["The connector server 146 also collects metrics, including but not limited to: the number of active client connections and the number of messages sent/received from both ends. The connector server 146 supports a pluggable authentication module (PAM) which can be extended to support more authentication mechanisms other than the out-of-the-box Hypertext Transfer Protocol (HTTP) basic authorization and JSON Web Tokens. The connector server 146 may also support HTTP and SOCKS5 proxies. ", ¶45]

Regarding claim 93, Nirantar do not teach wherein the communication over the Internet between the client device and the first device, or between the first device and the web server, is based on, uses, or is compatible with, WebSocket (ws) or WebSocket Secure (wss) protocol or connection. Nucci in the analogous area of computer networking teaches a system for connection of mobile device to a network.  Nucci teaches wherein the communication over the Internet between the client device and the first device, or between the first device and the web server, is based on, uses, or is compatible with, WebSocket (ws) or WebSocket Secure (wss) protocol or connection.
["The connector server 146 may be a wrapper over the Java API for WebSocket (JSR 356) standard to which connector clients 158 can connect. This component is deployed on the central node 110, but can also be deployed in any other site that wants to act as a server. ", ¶39]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify NIrantar with the use of a websocket protocol for communication over the network by client devices as taught by Nucci. The reason for this modification would be to provide secure communication over the network.

Claims 96, 105-107 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar as applied to claims 1 and 97 above, and further in view of Sample US 2010/0100952.
Regarding, claim  96, Nirantar does not teach wherein at least part of steps of claim 1 are included in a  software development kit SDK that is provided as a non-transitory computer 
["Such a module framework encourages developers to share common semantics such as identity/entity reference formats. For instance developers may install an SDK that contain the plug-in framework and pull in the set of modules needed in such a way that they could add/extend functionalities, run, and test the end-to-end setup on their own machines. The resulting implementation may run on a hosted platform or deployed on some separate setup depending on the circumstances. In other words, the plug-in framework itself as well as some of the pipe modules may be re-used across contexts. ", ¶199]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with use of an SDK as taught by Sample to install software on device such as the local proxy. The reason for this modification would be to provide a method to install the local proxy on mobile devices using well known methods of software installation to install a software in a predictable way with predictable results.
Regarding claim 105, Nirantar do not teach wherein at least one of the steps is performed as part of a plug-in or an extension integrated with the web browser. Sample in the analogous area of computer networking teaches a system for aggregation of content on behalf of devices. Sample teaches wherein at least one of the steps is performed as part of a plug-in or an extension integrated with the web browser.
["Here are some examples of such usages: A browser plug-in or mobile/desktop application that maintains the user's sessions with the source networks and proxies data by making service requests directly from the user's browser/desktop to the source networks and communicating with the Aggregator Run-time Platform in the background. This allows network traffic to be distributed across the users' machines and makes the network requests look as if the user is requesting them directly, which is useful for screen scraping or avoiding certain server-side network constraints such as IP address restrictions. Such a feature may be integrated into an overall client application that provides the aggregate service (instant messaging, vitality, photos/video, etc.). ", ¶214,215]
[" A client proxy may be installed on the user's machine (e.g. as a browser plug-in or desktop application) to maintain the cookies or state information for the various networks of interests, and efficiently proxy data between the aggregator system and such networks.", ¶217]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with installation of the local proxy in the form of a plug-in as taught by Sample. The reason for this modification would be to provide a method to install the local proxy on mobile devices using well known methods of software installation to install/update software with new functionality in a predictable way with predictable results.
Regarding claim 106, Sample teaches wherein at least one of the steps performed by the client device is integrated with the web browser in a form of a plug-in or an extension.
[application that maintains the user's sessions with the source networks and proxies data by making service requests directly from the user's browser/desktop to the source networks and communicating with the Aggregator Run-time Platform in the background. This allows network traffic to be distributed across the users' machines and makes the network requests look as if the user is requesting them directly, which is useful for screen scraping or avoiding certain server-side network constraints such as IP address restrictions. Such a feature may be integrated into an overall client application that provides the aggregate service (instant messaging, vitality, photos/video, etc.). ", ¶214,215]
[" A client proxy may be installed on the user's machine (e.g. as a browser plug-in or desktop application) to maintain the cookies or state information for the various networks of interests, and efficiently proxy data between the aggregator system and such networks.", ¶217]

Regarding claim 107, Sample teaches wherein the identifying of the URL uses a plug-in or an extension to the web browser.
application that maintains the user's sessions with the source networks and proxies data by making service requests directly from the user's browser/desktop to the source networks and communicating with the Aggregator Run-time Platform in the background. This allows network traffic to be distributed across the users' machines and makes the network requests look as if the user is requesting them directly, which is useful for screen scraping or avoiding certain server-side network constraints such as IP address restrictions. Such a feature may be integrated into an overall client application that provides the aggregate service (instant messaging, vitality, photos/video, etc.). ", ¶214,215]
[" A client proxy may be installed on the user's machine (e.g. as a browser plug-in or desktop application) to maintain the cookies or state information for the various networks of interests, and efficiently proxy data between the aggregator system and such networks.", ¶217]

Claims 108-111 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Sample as applied to claim 105 above, and further in view of Fin US 6,240,444.
Regarding 108, Nirantar/Sample does not teach wherein the integration is by hooking to the web browser, wherein the integration is in a filter driver form, or, wherein the web browser and the steps are communicating using an Inter-Process Communication (IPC). Fin in the analogous computer networking area teaches a system for browser sharing. Fin teaches wherein the integration is by hooking to the web browser, wherein the integration is in a filter driver form, or, wherein the web browser and the steps are communicating using an Inter-Process Communication (IPC). 
["Messages are commonly used as the inter-process communication between applications, especially in a message based window system (e.g. Windows 3.1 or OS/2). When an application requests an operating system 195 to send a message to another application, the operating system 195 puts the message into a queue 165 and then delivers the message when the destination application requests the operating system 195 to retrieve a message from the queue 165. This message event /queue 165 is also used to put and deliver other known messages to the applications (e.g. when the window of the application needs to be repainted)." Col 9 Lines 41 -51]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with hooking into the web browser by the local proxy by use of IPC as taught by Fin. The reason for this modification would be to allow local proxy to intercept web browser requests using a method commonly used in the by computing devices to send data between applications.
	
Regarding claim 109, Fin teaches wherein the identifying of the URL uses hooking to the web browser, a filter driver form, or using an Inter-Process Communication (IPC).
["Messages are commonly used as the inter-process communication between applications, especially in a message based window system (e.g. Windows 3.1 or OS/2). When an application requests an operating system 195 to send a message to another application, the operating system 195 puts the message into a queue 165 and then delivers the message when the destination application requests the operating system 195 to retrieve a message from the queue 165. This message event /queue 165 is also used to put and deliver other known messages to the applications (e.g. when the window of the application needs to be repainted)." Col 9 Lines 41 -51]

Regarding claim 110, Fin teaches wherein the IPC is using a file sharing, a signal, a socket, a pipe, a message queue, a shared memory, a semaphore, or memory mapped file(message queues  Col9 Lines 41-51).
Regarding claim 111, Fin teaches wherein the IPC is using a clipboard, a Component Object Model (COM), a data copy, a DDE protocol, or mailslots.
["The Netscape Navigator in a Windows platform uses DDE 131 to implement CCI 132. DDE 131 is a known message based inter-process communication protocol defined in the Windows platform and used by the browser 130 and for this invention by the CCI 132. ", Col 7 Lines 12-16]

Claim 123 is rejected under 35 U.S.C. 103 as being unpatentable over  Nirantar as applied to claim 1 above, and further in view of Nemela US 2013/0081129 .
Regarding claim 123 Montana does not teach further comprising extracting the URL using SSL sniffing. Niemela in the analogous area of computer networking teaches a method for  intercepting and request and blocking requests that a malicious. Niemela teaches extracting the URL using SSL sniffing
["The steps of the method in this example are the same as for the previous example, except that the security software detects (or " sniffs") the outbound SSL certificate from the traffic stream, rather than the inbound SSL certificate from the external server. In a further alternative, the security software is able to detect both outbound and inbound SSL certificates. ", ¶60]

 It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with use of SSL sniffing as taught by Niemela as the method by which the local proxy intercepts request from the browser. The reason for this modification would be to apply well established method for intercepting a browser request when the request made via SSL.


(2) Response to Argument
With respect to argument #1 the appellant argues that being in regard to the combination of Nirantar and Backholm is improper because such references are non-analogous. The appellant alleges that Nirantar and Backholm is non-analogous without providing any rationale. The applicant further states that other cited references cited to teach other dependent claims are not in the in the field of using proxies in the networking arts. Again the appellant merely alleges non-analogousness without specific arguments or support as to why such references are non-analogous. The examiner contends that the art at least being in the same field of endeavour, that field being the computing networking arts supports analogousness. Additionally Nirantar and Backholm teach more specifically methods and practices for the use of proxy devices in the networking arts to facilitate more efficient content request and retrieval. The remaining prior art references McCarthy, Nettle, Malboubi Abreu Fin and Namela are all in the  computer networking area and regard particular methods and protocols in the computer networking area for facilitating communication between devices on a network. Common field of endeavor provides clear support for analogousness of the cited art. The appellant’s allegation that the examiner’s characterization of the cited art as being overly broad Citing in re Clay. The examiner disagrees as the examiner contends that the area of computer networking and specifically methods and system for requesting retrieving content which includes more specific areas such the use of proxies in a network is not overly broad as the cited references are not directed to a broad  computers/ computing in general but rather more narrowly methods and practices for communication between devices in a computing network  
The appellant further argues that the examiner does not clearly map the claims to the cited references and further recites what the appellant assumes is a mapping. The examiner is quite confused as to why the appellant makes such an allegation when the rejection clearly cites 
Regarding claim 1, Nirantar teaches a method for fetching a content over the Internet by a client device(mobile device with browser) using a first device(local proxy integrated or separate from mobile device, ¶86) , the content is stored in a web server and is identified by a Uniform Resource Locator (URL), the method comprising(web browsers use URL address to make requests): 

[" The applications 210 and 220 can generally include any user application, widgets, software, HTTP-based application, web browsers, video or other multimedia streaming or downloading application, video games, social network applications, email clients, RSS management applications, application stores, document management applications, productivity enhancement applications, and the like. The applications can be provided with the device OS, by the device manufacturer, by the network service provider, downloaded by the user, or provided by others. ", ¶125]
[" For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

With respect to argument #2 the applicant improper picking and choosing, that is it appears that the appellant is alleging improper hindsight in the combination of Nirantar and Backholm. The appellant alleges that the cited ¶s teach both heartbeat/keepalive, background and interactive requests. The appellant states it is improper for the examiner to pick and choose from all three elements. The examiner contends that the keepalives/hearbeats no not equated to URL requests but rather that the 2) background request and 3) interactive requests correspond to the URL request as claimed. Whether the request is explicitly made by a user(i.e. 3 interactive)  or  periodically and automatically( i.e.2) background) an application on behalf of a user, both automated request and interactive request are request that originate at a client device that comprises an URL request. The appellant misconstrues the use of heartbeats and keepalives in their full context,  as described in the cited paragraphs the 1) keepalive, heartbeats  part of the mechanism for failure/ recovery of the background (URL)requests and thus the examiner does not equate keepalive and heartbeats as  the URL requests.
With respect to argument #3 the applicant alleges that the keepalive timer o of ¶57 do not involve sending of a URL request. The examiner contends that appellant misinterprets ¶57 
With respect to argument #4 the appellant alleges that ¶57 of Nirantar does not teach sending by the first device to the web server a first message that comprises the URL request. The appellant again misconstrues the keepalives in the context of ¶57. The examiner contends that as presented in the rejection, ¶57 teaches a local proxy i.e first device intercepting and controlling when background request and retries are sent. As discussed above a background request when read in context of ¶57 as being a background request for application content such as Facebook application, would be understood to correspond to a URL request to a web server providing Facebook content. Thus the background application request corresponds to a URL request from a first device to a web server. 
The applicant further alleges that the local proxy as described in ¶57 is located within the mobile device and thus can not be a first device separate from the client device.  The examiner contends that the applicant ignores that the local proxy of Nirantar  as discussed in ¶87 of Nirantar can be both internal to the mobile  device or separate”
[“For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150.”, ¶86]

It would be understood by a PHOSITA that a local proxy in the external device embodiment acting as a proxy would intercept and send request for web content and also processes responses from the web servers and forward errors message or returned content to the mobile 
With respect to argument #5 the appellant alleges that Nirantar does not teach receiving by the first device from the web server the first response to the sending of the first message to the web server.  The appellant again points to the keepalive optimizer as teaching away from  sending of a URL requests. The appellant again misconstrues the keepalives in the context of ¶57. The examiner contends that as presented in the rejection, ¶57 teaches a local proxy i.e first device intercepting and controlling when background request and retries are sent. As discussed above a background request when read in context of ¶57 as being a background request for application content such as Facebook application, would be understood to correspond to a URL request to a web server providing Facebook content.  The applicant further alleges that the local 
	With respect to argument # 6 the appellant argues that the keepalives/hearbeats of Nirantar does not teach “Responsive to determining that the first response is a proper response sending by the first to the client device over the Internet , the content.”.   The examiner would like to point out that in the last response from the appellant the above underlined portion was amended as it is critical to understanding the rejection as it is made by the examiner. Thus prior to such amendment a local proxy intercepting and returning request and response to./from the client  teach  the claims and previously claimed since the language with respect to communication between the first device and client device being over the internet is not required. Responsive to such amendments the examiner pointing to the embodiment of Nirantar wherein the actions of a proxy is implemented in a remote proxy instead of a local proxy.  Nirantar teaches offloading i.e. transferring the responsibility of (polling)checking for new web server content by the local device/proxy to a remote proxy.  The rejection as presently presented by the examiner takes the teaching of offloading the polling from a local to remote proxy to the function of  automatic retries of background requests.  Thus the modification implements the actions of the local proxy to a remote proxy. Such a modification would be motivated by reduction of transmission bandwidth consumption or in other words a reduction in power consumption  by the mobile device the job of retries  are modified to be performed by the over the Internet , the content “as claimed.
	The appellant further argues that the  KA keepalive messages are performed at the client device and thus can not be “sending by the first device to the client device over the internet “. The examiner contends that the rejection with respect to such limitations does not rely upon the mobile device with a local proxy but rather that the functions and methods of the local proxy are now taught by a remote proxy as presented in the rejection therefore such arguments rely on a misinterpretation of the rejection.
	With respect to argument #7 the appellant argues that there is no teaching of “responsive to determining that the first response is not a proper response sending by the first device to the client device an error message”. The appellant again points to the keepalives and alleges that the cited paragraphs regard keepalives and heartbeats and do not involve content fetching in general. The examiner contends that such arguments ignores the use of keepalives in their full context which is the control of retries to fetch content in background requests. As described in ¶243 the optimizer which is implemented by the proxy(remote proxy in this case as per the current rejection) receives  a response and determines whether the content is returned and if not returns an error message that is received and displayed on the mobile device. If the content requested is returned by the application server, such content is returned and no error message is returned. In either case of a valid response or an error the optimizer in the remote proxy  must determine if the  response was valid and in if not return an error message and coordinate timing of  next retry attempt.   
	The appellant further argues that the cited paragraph teaches method performed by a local proxy and this can not be the first device that sends to the client device  and error message. The examiner contends that the rejection does not rely upon the local proxy but rather 
	With respect to argument #8 the appellant alleges an unclear action. The application alleges that the cited paragraph teaches  reducing approaches to the web server. The examiner contends that rejection is not unclear. The examiner contends that the modification of the control of retries by a local proxy to be performed at a remote proxy is clearly presented and provides clear rationale to one of ordinary skill as to the motivation of such a modification. The cited paragraphs of Nirantar do teach limiting or reducing the requests to the application server. However reducing or optimizing when request are made to application servers does not teach way from every sending requests to the application server but rather that there is a strategic method by which the proxy control when such request to the application servers are performed.  Simply because a optimizer might deem it beneficial to reduce the number/frequency of retries does not in an of itself teaches a way from  fetching content.
	With respect to argument #9 the appellant attacks the examiner’s rationale for the modification. The examiner contends that reduction of bandwidth would be a clear motivation to one of ordinary skill in the art. A person of ordinary skill would recognize that performing retries at a remote proxy absolves a client device with a local proxy from performing such request over the cellular/ broadband network which reduces both processing power and bandwidth usage of the cellular connection. The examiner does not rely upon the motivation of reducing load on a content source as the appellant argues. The appellant ignores the motivation as presented in the rejection.
	With respect to argument #10 the appellant argues that the cited references do not teach claim 2 as the keepalives do not involve fetching content ,  that the first device equated with the local proxy thus can not teach the first device as claimed, and that NIrantar teaches interfering with a periodic mechanism.  As previously rebutted the examiner contends the keepalives in their proper context teaches control of retries of background requests. Background request 
	With respect to claim #11, the appellant alleges the same rationale as to why claim 3 is not taught by the cited reference. As previously rebutted the examiner contends the keepalives in their proper context teaches controls of retries of background request which clearly teach fetching content.  The first device with respect to the claims as amended teach communication from the first device to the client device over the Internet are obvious over the modification implementing the functions of the local proxy at a remote proxy. Further, Nirantar does not teach way from a periodic mechanism but rather a more strategic scheduling of when content is requested and when retries are performed.
	With respect to argument #12 the appellant argues the cited reference Nirantar does not teach the “checking of a response comprises using a timeout mechanism” of claim 10. The appellant alleges that ¶190 is a distinct part of the Nirantar and alleges improper hindsight and picking of portions of the cited reference. The examiner contends  that no hindsight reliance upon from instant application is made but rather clearing teachings as found in multiple paragraph such as  ¶190 which further describe the use of timeout as part of the retry mechanism that a proxy device whether it be a local proxy or a remote proxy would perform in implementing the retry moderation and control.
The first device with respect to the claims as amended teach communication from the first device to the client device over the Internet are obvious over the modification implementing the functions of the local proxy at a remote proxy. Nirantar does not teach way from a periodic mechanism but rather a more strategic scheduling of when content is requested and when 
With respect to argument #13,  the appellant argues that  the cited reference Nirantar does not teach the “the response is determine as not being a proper response in response to no receiving a proper response after elapsed time period after initiation of the fetching” of claim 11. The appellant alleges that ¶190 is a distinct part of the Nirantar and alleges improper hindsight and picking of portions of the cited reference. First claim 11 recites essentially the same as the timeout of claim 10 with  more verbose language and thus the same rebuttal applies as presented in response to argument #12 above. To reiterate, the examiner contends  that no hindsight reliance upon from instant application is made but rather clearing teachings as found in multiple paragraph such as  ¶190 which further describe the use of timeout as part of the retry mechanism that a proxy device whether it be a local proxy or a remote proxy implementing the retry moderation and control. 
The first device with respect to the claims as amended teach communication from the first device to the client device over the Internet are obvious over the modification implementing the functions of the local proxy at a remote proxy. Nirantar does not teach way from a periodic mechanism but rather a more strategic scheduling of when content is requested and when retries are performed. The appellant further argues that the first device equated with the local proxy thus can not teach the first device as claimed, and that NIrantar teaches interfering with a periodic mechanism.  The examiner contends that the first device with respect to the claims as amended are obvious over the modification implementing the functions of the local proxy at a 
With respect to claim #14, the appellant alleges the same rationale as to why claim 18 is not taught by the cited reference. As previously rebutted the examiner contends the keepalives in their proper context teaches controls of retries of background request which clearly teach fetching content.  The first device with respect to the claims as amended teach communication from the first device to the client device over the Internet are obvious over the modification implementing the functions of the local proxy at a remote proxy. Nirantar does not teach way from a periodic mechanism but rather a more strategic scheduling of when content is requested and when retries are performed.
With respect to argument #15 the appellant argues that claims 49-51 recite the first device is housed in a single enclosure that is a portable enclosure. The appellant argues that the recitation of the local proxy and client devices that may be separate device thus can not teach a single/ handheld enclosure embodiment as claimed. The examiner contends that the cited ¶86 teaches that the local proxy can be integrated with the client /mobile device or separate from the mobile client device. The examiner contends that the embodiment of the first device integrated within a client/ mobile device  reasonably teaches  the first device housed in a single hand-held enclosure and or portable enclosure as claimed. Thus claims 49-51 are taught as presented in the rejection.
With respect to argument #16, the applicant alleges that the keepalive do not involve sending of a URL request and that NIrantar teaches interfering with the  periodic mechanism. The examiner contends as discussed above that appellant misinterprets how the keepalives in their proper context.  The applicant ignores that background requests are associated with the heartbeats/keepalives. The heartbeats/keepalives are part of how the system retries a background request when the background request initially fails. Furthermore Nirantar does not 
With respect to argument #17 the appellant argues that the combination of Nirantar with Backholm is improper and alleges non-analogousness of such references. Again the appellant merely alleges non-analogousness without specific arguments or support as to why such references are non-analogous. The examiner contends that the art at least being in the same field of endeavour, that field being the computing networking arts. Additionally Nirantar and Backholm teach more specifically methods and practices for the use of proxy devices in the networking arts to facilitate more efficient content request and retrieval thus further support analogousness by being directed to solving similar or related problem, that being the use of proxies to  more efficiently request and received content of a computer network.
	With respect to argument #18 the appellant argues that the HTTP status code  is describe as being performed by a client device and this can not be construed as the first device checking the response code. The examiner contends that processing and return of error codes as by the keepalive optimizer is a response code though Nirantar does not utilize the term response code  Http response codes are inherent any device such that sends http requests and receives http responses. Thus both client devices as well as proxies be it in the form of local or remote proxies acting on behalf of the client device would also inherently process such codes as part of the retry process of Nirantar. Thus it could be argued that Nirantar inherently teaches checking http response codes.  However even if it could be argued that Nirantar does not inherently teach http response codes  Backholm explicitly recites http response codes and it would be obvious to implement a proxy whether it be a remote  or local proxy
that checks the http codes of the responses. 
	With respect to argument #19 the appellant argues that the combination of Nirantar and Backholm with respect to http response codes does not explain why and how the  modification of Nirantar with response codes is  relevant  to checking by  the first device,  second  there is no 
	With respect to argument #20 the appellant argues that the rationale for combining with Isbister relies upon circular logic. The examiner contends that the rationale that is presented does not rely upon circular logic and provides a rationale obvious to one of ordinary skill.  That is the examiner contends that a person ordinary skill would be motivated to check to validity of the content  requested. It would be known by a person of ordinary skill that in the networking arts under the http protocol the return of content(i.e. no error codes returned) along a with a success response code(200 OK) merely signifies that response was successfully returned. No verification of the integrity of the content is performed. Thus as discussed it would be obvious to perform checksum check of content in order to verify security of content received. The motivation to one of ordinary skill for such a combination would be to verify that the content 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TOM Y CHANG/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        Conferees:
/RICHARD G KEEHN/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.